DETAILED ACTION
	This Final office action is in response to Applicant’s amendment filed July 12, 2022.  Applicant’s amendment amended claims 1, 4, 15-17, 20 and canceled claims 10-14.  Claims 1-9 and 15-20 are pending.  Claims 1 and 15 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Objection to the Title in the previous office action is maintained.
	The 35 U.S.C. 112(a) rejection of claims 1-9 and 15-20 in the previous office action is maintained.
	The 35 U.S.C. 102(a)(2) rejection of claims 1 and 4-6 in the previous office action is withdrawn in response to Applicant's amendments to the claims.
	The 35 U.S.C. 103(a) rejections of claims 2, 3, 7-9 and 15-20 in the previous office action are withdrawn in response to Applicant's amendments to the claims.
Applicant’s amendment to the claim necessitated the new grounds of rejection.


Response to Arguments
Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues, at a very high level, that Applicant’s disclosure is sufficient to demonstrate possession of at least the step of fabricating an item based on instructions generated by a trained machine learning model (Page 10) and that one skilled in the art would not interpret the claims to cover an infinite number of potential items and fabricating instructions (Remarks:  Paragraph 3, Page 10).

In response to Applicant’s argument that the new amended claims are sufficiently disclosed in Applicant’s disclosure, the examiner respectfully disagrees.
As discussed in detail during the June 13, 2022 interview with Mr. John McDonagh, nothing in the claims limit in any way the “item’ that maybe fabricated nor do the claims recite any limitations limiting the “fabrication device” that may be used to fabricate the item nor are there any limitations providing clear scope/limits to the ‘fabrication instructions’.  Accordingly, the claims have been interpreted to include the fabrication of any item utilizing any fabrication device utilizing any fabrication instructions.  For example the claims, as currently recited, would encompass the fabrication of a rocket engine for the space shuttle by a sophisticated CNC machines, foundry devices or the like.  Similarly, the claims in their current form would cover providing cooking recipe to a human user who then utilizes a skillet to prepare/cook the food as prescribed by the recipe.
Examiner strongly encourages to amend the claims to cover only those fabrication devices and fabrication items which may be disclosed in Applicant’s disclosure (e.g. clothing, digital art) – please see suggested title.
As for Applicant’s argument that Applicant’s disclosure provides sufficient support for the claimed step of “the item being fabricated by a fabrication device based on instructions generated by at least one machine learning model trained to generate fabrication instructions” the examiner respectfully disagrees.  Please see discussion below.

Applicant’s arguments with respect to claim(s) 1-9 and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Virtual Marketplace Autonomous Clothing or Art Product Fabrication Utilizing a Trained Machine Learning Model

2019 Subject Matter Eligibility Guidance
On January 7th the United States Patent and Trademark Office announced guidance for the application of 35 U.S.C. 112 to computer implemented inventions.  The USPTO’s 2019 Guidance for Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112 provides cautionary warnings to patent applicants who describe and claim computer-implemented inventions in only broad, general terms. This new guidance is intended to address the “problem with broad functional claiming without adequate structural support in the specification” and address “when a claim is purely functional in nature rather than reciting with any specificity how the claimed function is achieved.”
Of particular note to the instant application are at least the following statements within the 2019 guidance:
Even if a claim is not construed as a means-plus function limitation under 35 U.S.C. § 112(f), computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. § 112(a). As explained in further detail below, a specification must describe the claimed invention in sufficient detail (e.g., by disclosure of an algorithm) to establish that the applicant had possession of the claimed invention as of the application filing date. Additionally, any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. (Page 15)
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  (Page 16)
In order to satisfy the written description requirement set forth in 35 U.S.C. § 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. (Page 17)
When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary (5th ed., 2002). Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340 (internal citation omitted).  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. § 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I. (Page 19)
The Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. See Trs. of Bos. Univ., 896 F.3d at 1364 (Page 21)
The announcement of the new guidance as well as details of the 2019 Revised Patent Subject Matter Eligibility Guidance can be found here https://www.uspto.gov/about-us/news-updates/us-patent-and-trademark-office-announces-revised-guidance-determining-subject 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claims 1 and 15, the claims recite “the item being fabricated by a fabrication device based on instructions generated by at least one machine learning model trained to generate fabrication instructions” and “generating…using the at least one machine learning model with the modified parameter, instructions for fabricating a different item” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically, Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the step of generating instructions for fabricating any item or any ‘different’ item much alone generating instructions for fabricating an item/different item using a trained machine learning model as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
Specification Paragraph 19 discusses at a very high level of generality employing an undisclosed/unspecific trained machine learning model to generate fabrication instructions.  There is no discussion as to what specific ML models are used, how the ML models are trained, what ‘fabrication instructions’ are (no meets, bounds or examples) much alone a detailed discussion of “the item being fabricated by a fabrication device based on instructions generated by at least one machine learning model trained to generate fabrication instructions” and “generating…using the at least one machine learning model with the modified parameter, instructions for fabricating a different item” as claimed.   This brief mention of a trained machine learning model, which is essentially is a black box out that automagically generates instructions for how to fabricate any item using any device.  This brief mention of an undisclosed trained machine learning algorithm that may be used to generate undefined fabrication instructions is insufficient to show possession of the invention as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Similarly, Specification Paragraph 25 discloses trained ML models configured to generate fabrication instructions (Figure 1, Element 120) and a very high level and undetailed example of clothes or art being ‘fabricated’ using a trained generative adversarial network (GAN).  This very brief and high-level mention of utilizing trained GAN ML is insufficient to show possession of the invention as claimed.  This paragraph, like the remainder of Applicant’s application fails to disclose how to train the GAN model or even provide an example as to what generated fabrication instructions look like much alone how to generate fabrication instructions for a piece of art of clothing.  The paragraph fails to disclose or discuss at specific algorithm for “the item being fabricated by a fabrication device based on instructions generated by at least one machine learning model trained to generate fabrication instructions” and “generating…using the at least one machine learning model with the modified parameter, instructions for fabricating a different item” as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Specification Paragraph 26 provides further discussion of a GAN ML model for generating fabrication instructions and does list an undefinitive listing of generating fabrication devices and high level ‘instructions’ such as materials, cut patterns, folding instructions, thread types, fabric adhesive types, and the like.  This paragraph, like the remainder of Applicant’s disclosure fails to discuss or disclose a specific algorithm for generating the fabrication instructions much alone utilizing a ML model to generate the fabrication instructions.  For example, how are folding instructions generated?  Or HOW are a fabric adhesive picked/chosen for fabricating clothes?  Or HOW is a specific thread type chosen and then used to generate instructions for sewing clothes?  This paragraph merely recites a plurality of wished for capabilities of the method/invention without any discussion at any level as to how the results are actually achieved.
Specification Paragraph 30 discloses at a very high level a trained GAN model for fabricating art – choosing/selecting type, color, canvas, printing instructions and the like.  While it maybe helpful to know that fabricating art involves selecting colors, canvas, and the like and may include generating printing instructions nowhere in Applicant’s disclosure is there any discussion at any level as to HOW to actually chose a canvas or color or HOW to generating printing instructions for any kind of art utilizing any kind of fabrication device.  Or even what printing instructions look like (meets and bounds).  This paragraph merely recites a plurality of wished for capabilities of the method/invention without any discussion at any level as to how the results are actually achieved.
Specification Paragraphs 32, 33 and 37 discuss utilizing trained ML models to maximize positive feedback.  None of these paragraphs disclose a specific algorithm that would enable one skilled in the art to for ““the item being fabricated by a fabrication device based on instructions generated by at least one machine learning model trained to generate fabrication instructions” and “generating…using the at least one machine learning model with the modified parameter, instructions for fabricating a different item” as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the steps of “the item being fabricated by a fabrication device based on instructions generated by at least one machine learning model trained to generate fabrication instructions” and “generating…using the at least one machine learning model with the modified parameter, instructions for fabricating a different item” as claimed nor the claimed embodiment as a whole.
There are entirely too many items that can be fabricated (e.g. loan documents, movie, music, automobile, rocket engine, bicycle, artwork, nuclear power plant, etc.), too many machine learning modes/algorithms or other ML/AI approaches that may be used to generate fabrication instructions, a nearly infinite number of varying/different fabricating instructions (approaches, directions, materials, steps, etc.) and a uncountable number of potential fabricating devices (person’s hands, a computer, 3D printer, semiconductor manufacturing etching machine, welding robot, etc.) which could be utilized each requiring vastly different ‘instructions’ in order to fabricate any item of any kind using any device.  There are an infinite number of potential items and fabricating instructions that could be used to “the item being fabricated by a fabrication device based on instructions generated by at least one machine learning model trained to generate fabrication instructions” and “generating…using the at least one machine learning model with the modified parameter, instructions for fabricating a different item” – none of which are disclosed – making the method unrepeatable and unpredictable for one skilled in the art.  
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to fabricate any item of any kind much alone HOW to generating instructions to use any kind of fabrication device to fabricate any kind of item).
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  
It is noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the steps of “the item being fabricated by a fabrication device based on instructions generated by at least one machine learning model trained to generate fabrication instructions” and “generating…using the at least one machine learning model with the modified parameter, instructions for fabricating a different item” as claimed.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra, U.S. Patent No. 11004128 in view of Fonte et al., U.S. Patent Publication No. 20150055086 and further in view of Ray et al., U.S. Patent Publication No. 20210073576.

Regarding Claim 1, Mishra discloses a system and method for autonomous item generation implemented by at least one computing device (Figures 2A, 2B) comprising:
Publishing by the at least one computing device a listing (e.g. web page) for an item to a virtual marketplace (Figures 1A, 1G, 7, 9B) the item being fabricated by a fabrication device based on instructions (e.g. recipe; Column 5, Lines 1-25; Column 6, Lines 1-20; Column 9, Lines 43-50; Column 11, Lines 19-40; Figure 1F Element 112;Column 20, Lines 26-68; Column 26, Lines 25-50; Figures 3, 5) and the listing being generated based on metadata that describes the item (Column 12, Lines 40-68);
Obtaining by the at least one computing device analytics data describing one or more interactions with the listing via the market place (Column 5, Lines 40-68; Column 6, Lines 28-68; Column 9, Lines 50-68; Column 10; Figures 3, 5, 9B, 10, 11);
Forming by the at least one computing device training data using the analytics data and modifying at least one parameter based on the training data (Column 5, Lines 1-25; Column 8, Lines 31-53; ; and
Generating by the at least one computing device and using at least one machine learning model (Column 5, Lines 36-68; Column 6, Lines 1-3; Claim 11) and modified parameter instructions for fabricating a different (e.g. custom, variant; Column 3, Lines 25-45) item (Column 23, Lines 1-20, 45-60; Column 32, Lines 20-34; Claim 1).

Mishra does not disclose that the item is fabricated using a trained machine learning model as claimed.

Fonte et al., from the same field of endeavor of item fabrication, discloses a system and method comprising 

More generally Fonte et al. discloses a system (Figures 2, 27) and method comprising:
Fabricating an item by a fabrication device based on instructions generated by at least one machine learning model trained to generate fabrication instructions ((Paragraphs 11, 107, 235-243, 300-307; Figure 1A, Element 17; Figure 1B, Elements 115, 116; Figure 26, Element 2718, 2719, 2720; Figures 15, 32, 33); and
Generating using the at least one machine learning model with the modified parameter, instructions for fabricating a different item (Paragraphs 53, 57, 175, 295, 296; Figure 29).

It would have been obvious to one skilled in the art that the system and method as disclosed by Mishra with its ability to generate fabrication instructions would have benefited from utilizing a trained machine learning model to generate fabrication instructions in view of the disclosure of Fonte et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While Mishra discloses utilizing trained machine/deep learning models to generate/fabricate different items Mishra does not disclose that the fabrication instructions are generated by a trained machine learning model as claimed.

Mishra does not disclose that the training data is formed using analytics data (listing interactions) and modifying a machine learning parameter based on the training data as claimed.

Ray et al., from the same field of endeavor of item fabrication, discloses a system and method comprising 
Obtaining by the at least one computing device analytics data describing one or more interactions with the listing via the market place (Figure 6, Element 610; Figure 2, Element 222; Paragraph 70); 
Forming by the at least one computing device training data using the analytics data (Figure 6, Element 610; Figure 2, Element 222; Paragraph 70);

It would have been obvious to one skilled in the art that the system and method as disclosed by Mishra with its ability to generate fabrication instructions based on customers interactions with an item listing would have benefited from modifying a machine learning parameter based on analytics data in view of the disclosure of Ray et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 2, while Fonte et al. discloses that most of the method steps are performed without input from a user and some provide for optional user input (Figures 1A, 1B) Fonte et al. does not disclose that ALL of the steps Fonte et al. discloses a system and method wherein the method generating, fabricating, facilitating, form and outputting are performed automatically independent from user input as claimed.

Official notice is taken the automating known manual steps is old and well known.  In reVenner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).  Accordingly, it would have been obvious to one skilled in the art to automate ate all of the method steps (i.e. perform without user input).

Regarding Claim 4, Mishra discloses a system and method wherein the metadata that describes the item includes at least one of a title OR an item description for the listing (Column 12, Lines 40-68).

Fonte et al. also discloses a system and method wherein the metadata describing the item includes at least ONE of a title for the listing or an item description for the listing (e.g. item previews/rendering; Figure 1A, Elements 15, 16; Figure 1B, Elements 1; Paragraphs 37, 111-113, 204, 206, 215, 225, 226, 250; Figure 11).

Regarding Claim 5, Mishra also discloses a system and method wherein the one or more interactions include at least ONE of a view of the listing OR a purchase of the item OR an information indicating interest in the listing (e.g. like/dislike) OR share a listing by a user of the virtual marketplace (Column 5, Lines 40-68; Column 6, Lines 28-68; Column 9, Lines 50-68; Column 10; Figures 3, 5, 9B, 10, 11).

Fonte et al. also discloses a system and method wherein the one or more interactions include at least ONE of a view of the listing OR a purchase of the item OR an information indicating interest in the listing (e.g. like/dislike) OR share a listing by a user of the virtual marketplace (Paragraphs 23, 25, 96, 192-197, 295).

Regarding Claim 6, Mishra discloses a system and method wherein the analysis data comprises demographic information for the user of the virtual marketplace specifying at least ONE of age, OR location, OR gender, user profile OR historical interaction data of the user (Claim 1, 11; Column 5, Lines 40-68; Column 6, Lines 28-68; Column 9, Lines 50-68; Column 10; Figures 3, 5, 9B, 10, 11).

Fonte et al. also discloses a system and method wherein the analysis data comprises demographic information for the user of the virtual marketplace specifying at least ONE of age, OR location, OR gender, user profile OR historical interaction data of the user (Column 5, Lines 40-68; Column 6, Lines 28-68; Column 9, Lines 50-68; Column 10; Figures 3, 5, 9B, 10, 11).

Regarding Claim 8, Mishra discloses a system and method wherein the fabrication device comprises one or more textile machines and the item comprises an article of clothing (Figure 9B; Column 32, Lines 35-55; Claim 1).



Claim 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra, U.S. Patent No. 11004128 in view of Fonte et al., U.S. Patent Publication No. 20150055086 in view of Ray et al., U.S. Patent Publication No. 20210073576 as applied to the claims above and further in view of Elgammal et al., CAN:  Creative Adversarial Networks Generating Art by Learning About Styles and Deviating from Norms (2017).

Regarding Claim 3, Mishra does not disclose generative adversarial networks as claimed.

Elgammal et al., from the same field of endeavor of autonomous item generation, discloses a system and method for generating items (e.g. art) utilizing GAN (ML) (Abstract; Section 2.2. Pages 4-5; Figure 2).

It would have been obvious to one skilled in the art to utilize any of a plurality of well-known machine learning models, including but not limited to GAN in view of the disclosure of Elgammal et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 7, Mishra does not disclose that the item is an art piece or that the fabrication device is a printer as claimed.   

Fonte et al. discloses a system and method wherein the items include any of a plurality of made-to-order/customer products (Paragraphs 28, 317-320) and utilizing a printer to fabricate those products (Paragraphs 243, 312).
Elgammal et al., from the same field of endeavor of autonomous item generation, discloses generating art (Title; Figure 5; Pages 15, 16).

It would have been obvious to one skilled in the art that the system and method as disclosed by Mishra with its ability to fabricate any of a plurality of products/items utilizing a plurality of different fabrication devices would have benefited from fabricating art in view of the disclosure of Elgammal et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.




Claims 9 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra, U.S. Patent No. 11004128 in view of Fonte et al., U.S. Patent Publication No. 20150055086 in view of Ray et al., U.S. Patent Publication No. 20210073576 and further in view of Tapley et al., U.S. Patent No. 9229674.

Regarding Claim 9, Mishra discloses a system and method further comprising facilitating a transaction of the item by receiving an indication of a user purchasing the item via the virtual marketplace (Column 9, Lines 21-60; Figure 1G – Add to Cart; Figure 7 – Buy Now).

Mishra does not disclose the routine, conventional and well-known selection of shipping/delivery options and/or verifying payment as claimed.

Fonte et al. discloses a system and method comprising facilitating a transaction of the item by receiving an indication of a user purchasing the item via the virtual marketplace (Figure 1B, Element 114; Paragraphs 49, 298-300), causing shipment of the item to the user (Figure 1, Element 118; Paragraphs 24, 49, 50, 113, 115, 299).

Tapley et al., from the same field of endeavor of a virtual marketplace for fabricated items, discloses a system and method facilitating a transaction of the item by verifying (confirming, accepting, authenticating, etc.) a payment for the item from the user (Column 14, Lines 25-37; Figure 6); user selecting a delivery option and shipping item based on the selected delivery option (Column 5, Lines 1-17; Column 16, Lines 41-47; Figure 6).

It would have been obvious to one skilled in the art that the system and method would have benefited from enabling a user to select shipping options and to verify payment in view of the disclosure of Tapley et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 15, Mishra discloses a system and method for autonomous item generation comprising one or more processors and computer readable medium storing instructions that when executed cause the processor to perform (Figures 2A, 2B):
Publishing a listing (e.g. web page) for an item to a virtual marketplace (Figures 1A, 1G, 7, 9B) the item being fabricated by a fabrication device based on instructions (e.g. recipe; Column 5, Lines 1-25; Column 6, Lines 1-20; Column 9, Lines 43-50; Column 11, Lines 19-40; Figure 1F Element 112;Column 20, Lines 26-68; Column 26, Lines 25-50; Figures 3, 5) and the listing being generated based on metadata that describes the item (Column n12, Lines 40-68);
Facilitating a transaction of the item by receiving an indication of a user purchasing the item via the virtual marketplace (Column 9, Lines 21-60; Figure 1G – Add to Cart; Figure 7 – Buy Now);
Obtaining analytics data describing one or more interactions with the listing via the market place (Column 5, Lines 40-68; Column 6, Lines 28-68; Column 9, Lines 50-68; Column 10; Figures 3, 5, 9B, 10, 11);
Forming training data using the analytics data and modifying at least one parameter based on the training data (Column 5, Lines 1-25; Column 8, Lines 31-53); and
Generating and using at least one machine learning model (Column 5, Lines 36-68; Column 6, Lines 1-3; Claim 11) and modified parameter instructions for fabricating a different (e.g. custom, variant; Column 3, Lines 25-45) item (Column 23, Lines 1-20, 45-60; Column 32, Lines 20-34; Claim 1).

Mishra does not disclose that the item is fabricated using a trained machine learning model or shipping as claimed.

Fonte et al., from the same field of endeavor of item fabrication, discloses a system and method comprising (Figures 2, 27):
Fabricating an item by a fabrication device based on instructions generated by at least one machine learning model trained to generate fabrication instructions ((Paragraphs 11, 107, 235-243, 300-307; Figure 1A, Element 17; Figure 1B, Elements 115, 116; Figure 26, Element 2718, 2719, 2720; Figures 15, 32, 33); and
Generating using the at least one machine learning model with the modified parameter, instructions for fabricating a different item (Paragraphs 53, 57, 175, 295, 296; Figure 29);
Facilitating a transaction of the item by:
Receiving an indication of a user purchasing the item via the virtual marketplace (Figure 1B, Element 114; Paragraphs 49, 298-300);
Causing shipment of the item to the user (Figure 1, Element 118; Paragraphs 24, 49, 50).

It would have been obvious to one skilled in the art that the system and method as disclosed by Mishra with its ability to generate fabrication instructions would have benefited from utilizing a trained machine learning model to generate fabrication instructions in view of the disclosure of Fonte et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While Mishra discloses utilizing trained machine/deep learning models to generate/fabricate different items Mishra does not disclose that the fabrication instructions are generated by a trained machine learning model as claimed.

Mishra does not disclose that the training data is formed using analytics data (listing interactions) and modifying a machine learning parameter based on the training data as claimed.

Ray et al., from the same field of endeavor of item fabrication, discloses a system and method comprising 
Obtaining by the at least one computing device analytics data describing one or more interactions with the listing via the market place (Figure 6, Element 610; Figure 2, Element 222; Paragraph 70); 
Forming by the at least one computing device training data using the analytics data (Figure 6, Element 610; Figure 2, Element 222; Paragraph 70);

It would have been obvious to one skilled in the art that the system and method as disclosed by Mishra with its ability to generate fabrication instructions based on customers interactions with an item listing would have benefited from modifying a machine learning parameter based on analytics data in view of the disclosure of Ray et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While ‘verifying’ payment for a purchase is old, very well-known, routine and conventional in shopping systems (e.g. online ecommerce verifying/confirming payment prior to shipping purchased product) Mishra does not expressly disclose verifying payment as claimed.

Tapley et al., from the same field of endeavor of a virtual marketplace for item generation, discloses a system and method further comprising verifying (confirming, accepting, authenticating, etc.) a payment for the item from the user (Column 14, Lines 25-37; Figure 6).

It would have been obvious to one skilled in the art that the system and method as disclosed by Mishra would have benefited from the well-known business practice of verifying payment in view of the disclosure of Tapley et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 16, while Fonte et al. discloses that most of the method steps are performed without input from a user and some provide for optional user input (Figures 1A, 1B) Fonte et al. does not disclose that ALL of the steps Fonte et al. discloses a system and method wherein the method generating, fabricating, facilitating, form and outputting are performed automatically independent from user input as claimed.

Official notice is taken the automating known manual steps is old and well known.  In reVenner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).  Accordingly, it would have been obvious to one skilled in the art to automate ate all of the method steps (i.e. perform without user input).

Regarding Claim 17, Mishra discloses a system and method further comprising generating using at least one machine learning model with a modified parameter metadata describing the different item (Column 5, Lines 36-68; Column 6, Lines 1-3; Claim 11).

Regarding Claim 18, Mishra discloses a system and method wherein the analysis data comprises demographic information for the user of the virtual marketplace specifying at least ONE of age, OR location, OR gender, user profile OR historical interaction data of the user (Claim 1, 11; Column 5, Lines 40-68; Column 6, Lines 28-68; Column 9, Lines 50-68; Column 10; Figures 3, 5, 9B, 10, 11).

Fonte et al. also discloses a system and method wherein the analysis data comprises demographic information for the user of the virtual marketplace specifying at least ONE of age, OR location, OR gender, user profile OR historical interaction data of the user (Column 5, Lines 40-68; Column 6, Lines 28-68; Column 9, Lines 50-68; Column 10; Figures 3, 5, 9B, 10, 11).

Regarding Claim 19, Fonte et al. discloses a system and method for the purchase, fabricate, and deliver of an item as discussed above.

Mishra does not disclose identifying a plurality of shipping options or contracting with a shipping entity associated with shipping options to ship the item as claimed.

Tapley et al., from the same field of endeavor of a virtual marketplace for fabricated items, discloses a system and method user selecting a delivery option and shipping item based on the selected delivery option (Column 5, Lines 1-17; Column 16, Lines 41-47; Figure 6).

Mishra does not disclose contracting with a shipping entity as claimed.

Official notice is taken that it is old and very-well known for virtual marketplaces (ecommerce, online stores, etc.) to contract with shipping providers/entities to ship purchase items (e.g. FedEx, USPS, UPS, etc.).  Accordingly, it would have been obvious to one skilled in the art that the system and method as disclosed by the combination of Fonte et al. and Tapley et al. with its ability to delivery items based on a selected shipping option/method would have benefited from the well-known practice of contract with shipping entities/providers to ship the item in accordance with a user selected delivery/shipment option (e.g. overnight via FedEx) in view of Official notice.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mishra, U.S. Patent No. 11004128 in view of Fonte et al., U.S. Patent Publication No. 20150055086 in view of Ray et al., U.S. Patent Publication No. 20210073576 in view of Tapley et al., U.S. Patent No. 9229674 as applied to the claims above and further in view of Kiapour et al., U.S. Patent No. 10552714.

Regarding Claim 20, Mishra discloses a system and method further comprising identifying similar item listings (Column 33, Lines 41-64) published to the virtual market place, obtaining feedback data describing user interaction with the similar item listing and generating additional training data from the feedback data (Column 5, Lines 1-25; Column 8, Lines 31-53).

Fonte et al. discloses a system and method comprising receiving feedback data describing user interaction with the item listing and generating additional training data from the feedback data wherein modifying the parameter of the machine learning model is further based on the additional training data (Paragraphs 52, 53, 135, 190, 194-197, 295).

Tapley et al., from the same field of endeavor of a virtual marketplace for generated items, discloses a system and method comprising identifying one or more similar listings published to the virtual marketplace (Figure 6; Column 16, Lines 54-64).

Mishra does not discloses generating training data from obtained feedback as claimed.

Kiapour et al., from the same field of endeavor of a virtual marketplace for item (art) generation utilizing machine learning models (generative adversarial network – GAN) (Abstract), discloses a system and method comprising receiving feedback data describing user interaction with the similar item listing sand generating additional training data from the feedback data wherein modifying the parameter of the machine learning model is further based on the additional training data (Column 4, Lines 22-61; Figures 4, 5).

It would have been obvious to one skilled in the art that the system and method as disclosed by Mishra would have benefited from training the modified ML utilizing similar item feedback/interactions in view of the disclosure of Kiapour et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.











Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623